                                  1
                                  2
                                  3
                                  4
                                  5
                                  6                                 UNITED STATES DISTRICT COURT
                                  7                            NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                         PETER STROJNIK,                                    Case No. 19-cv-03006-NC
                                  10
                                                       Plaintiff,                           ORDER TO SHOW CAUSE RE:
                                  11                                                        JURISDICTION
                                                 v.
Northern District of California




                                  12                                                        Re: Dkt. No. 45
 United States District Court




                                         HYATT INTERNATIONAL
                                  13     CORPORATION,
                                  14                   Defendant.
                                  15
                                  16          Pending before the Court is plaintiff Peter Strojnik’s motion to enforce settlement
                                  17   terms. See Dkt. No. 45. This case, however, was dismissed on December 27, 2019.
                                  18   “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of
                                  19   Am., 511 U.S. 375, 377 (1994). “Enforcement of [a] settlement agreement . . . is more than
                                  20   just a continuation or renewal of the dismissed suit, and hence requires its own basis for
                                  21   jurisdiction.” Id. at 378.
                                  22          Accordingly, Strojnik is ORDERED to show cause why this Court has continued
                                  23   jurisdiction over the parties’ settlement by February 4, 2020. Defendant Hyatt
                                  24   International Corporation may respond by February 11, 2020.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: January 21, 2020                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  28                                                   United States Magistrate Judge
